Citation Nr: 1134747	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a temporomandibular joint disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to September 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2008 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In his December 2008 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board in connection with his appeal.  In June 2011 correspondence, he was advised that a Travel Board hearing was scheduled for August 2, 2011; he failed to report for such hearing.  Significantly, the June 2011 correspondence was returned undelivered postmarked July 15, 2011, and the record does not reflect any further attempt to advise the Veteran of his scheduled hearing.  Hence, it appears clear he did not receive actual notice of the hearing.  Notably, an August 2011 letter to the Veteran informing him his appeal was received by the Board has a different address than that listed on the June 2011 correspondence informing him of the August 2011 hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As Travel Board and videoconference hearings are scheduled by the RO, and there is no indication the Veteran no longer wants a hearing, the case must be remanded for such action.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a personal hearing before a traveling Veteran's Law Judge at the Oakland, California RO or, in the alternative if he so desires, a videoconference hearing before the Board.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

